DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konicek et al. (US 5585682 A).
	Regarding claim 1, Konicek discloses  an electric machine (Fig. 1A) comprising: a stator core (20) including an outer circumferential surface; a cylindrical housing (30) circumscribing the core and defining an inner circumferential surface; and an annular sleeve (28) including an inner circumferential surface and an outer circumferential, the sleeve being radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core and with the outer circumferential surface of the sleeve disposed against the inner circumferential surface of the housing (Fig. 1A; col. 3, lines 28-30), wherein a diameter 
	Regarding claims 10 and 13, Konicek discloses the claimed invention (see discussion for claim 1 above).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Rittmeyer et al. (US 20190165636 A1).
	Regarding claims 2-4 and 11-12, Konicek discloses: wherein the core and the housing are formed of different materials (col. 1, lines 20-24).  
Konicek does not mention explicitly: said sleeve is formed of material different from the core and the housing; said sleeve is formed from a material having a lower elastic modulus than the housing; wherein the sleeve is formed of magnesium or a polymer.  
Rittmeyer discloses an electric machine (Abstract; Fig. 3) comprising: a stator core (combination of 120 and 118) including an outer circumferential surface (outer circumferential surface of sleeve 118); a cylindrical housing (114) circumscribing the core and defining an inner circumferential surface; and an annular sleeve (116) 
Since Konicek teaches the general conditions of selecting the material forming the stator core, the sleeve and the housing (col. 1, lines 20-24; col. 3, line 65 – col. 4, line 20: “The stator 20 has coefficients of both axial and radial thermal expansion that are typically less than the respective coefficients of thermal expansion of the housing 30. …. the coefficients of radial thermal expansion of the tapered rings 40, 50 and the sleeve 28 are selected to be substantially equal to the coefficient of radial thermal expansion of the stator 20.”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rittmeyer’s teaching into the invention of Konicek to form the sleeve (28) with magnesium material, such that the housing would provide high thermal conductivity while the sleeve would provide high hardness or a lower elastic modulus than the housing (Rittmeyer, para. 0003-0004, 0023). The skilled in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to In re Leshin, 125 USPQ 416.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Buehler et al. (US 20140239753 A1).
Regarding claim 5, Konicek does not mention explicitly: wherein the sleeve is formed of a polymer.  
Buehler discloses a sleeve (64) disposed between a motor housing and a stator of the motor (Fig. 2; para. 0021); wherein the sleeve is formed of a polymer (para. 0021).  
Since Konicek teaches the general conditions of selecting the material forming the stator core, the sleeve and the housing (col. 1, lines 20-24; col. 3, line 65 – col. 4, line 20), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek by forming the sleeve (28) with polymer material, in order to provide a thermally conductive layer formed to displace air from a fillable gap defined by the stator and motor housing and to improve heat transfer from the motor, thereby improving motor efficiency (Buehler, para. 0004).  The skilled in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
s 6, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Ploch et al. (US 20110185564 A1).
Regarding claims 6 and 14, Konicek does not mention explicitly: wherein the sleeve is formed of multiple arcuate segments that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments.  
	Ploch discloses a sleeve (the portion of the annual sleeve 3 having outer wall 3’ as shown in Fig. 1) disposed between a motor housing (2) and a stator (1) of the motor (para. 0020); wherein the sleeve is formed of multiple arcuate segments (the sections between 3a) that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments (Fig. 1; para. 0011, 0020).
	In view of Ploch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek to provide the sleeve wall with longitudinal slots which are arranged alongside one another parallel to the longitudinal axis of the annular sleeve (28) or directly providing the sleeve (28) formed of multiple arcuate segments that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments. Doing so would allow tolerances during the (interference) fixing process to be compensated for relatively easily and advantageously, thus simplifying the respective compression process (Ploch, para. 0011). 

	Regarding claims 18, Konicek discloses the claimed invention (see discussion for claim 3 above).
	Regarding claims 20, Konicek discloses the claimed invention (col. 3, lines 20-24).
8.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Horng et al. (US 20180062473 A1).
	Regarding claims 7 and 9, Konicek does not mention explicitly: wherein the core defines an outwardly extending projection that is disposed in a receptacle defined in the sleeve; wherein the core has an outer circumferential surface defining teeth, and the sleeve has an inner circumferential surface defining teeth that mate with the teeth of the core. 
	Horng discloses a sleeve (1a in Fig. 2) disposed between a motor housing (1b) and a stator core (21) of the motor (Fig. 2; para. 0029); wherein the stator core defines an outwardly extending projection (the portions between the notches 212 in Fig. 3) that is disposed in a receptacle (the portions between the protrusions 12 in Fig. 2) defined in the sleeve (para. 0030); wherein the core (21) has an outer circumferential surface defining teeth, and the sleeve (1a) has an inner circumferential surface defining teeth that mate with the teeth of the core (Fig. 2; para. 0030-0031). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek to provide the stator core with a plurality of outwardly extending projections each of which is to be .
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Major (US 20160329760 A1).
	Regarding claim 8, Konicek does not mention explicitly: wherein the sleeve defines an outwardly extending projection that is disposed in a receptacle defined in the housing.  
Major discloses an electric motor comprising: a stator (14 in Fig. 6) having a layer of outer surface defining an outwardly extending projection (86) that is disposed in a receptacle (114) defined in a housing (32) of the motor (Fig. 6; para. 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konicek to provide the outer surface of the sleeve with an outwardly extending projection and the inner surface of the housing with a receptacle wherein the interference fit includes disposing said outwardly extending projection in said receptacle, as taught by Major. Doing so would provide an improved interference fit between the stator and the housing (Major, para. 0103).
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Condamin (US 20040124720 A1).
	Regarding claim 15, Konicek does not mention explicitly: wherein the compressible layer is a corrugated spring.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Condamin’s teaching of corrugated spring into the invention of Konicek to provide an improved interference fit between the stator and the housing which would obtain good damping of noise and vibration while, where appropriate, enabling a cooling circuit to be integrated in the casing of the stator (Condamin, para. 0008, 0027). 
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Ploch as applied to claim 16 above further in view of Rittmeyer.
	Regarding claim 17, the combination of Konicek, Ploch and Rittmeyer teaches or renders obvious the claimed invention (see discussion for claims 16 and 2 above).
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al. in view of Ploch as applied to claim 16 above further in view of Horng.
	Regarding claim 19, the combination of Konicek, Ploch and Horng teaches or renders obvious the claimed invention (see discussion for claims 16 and 7 above).

Response to Arguments
13.	Applicant's arguments received 01/22/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-12 as set forth above in this Office action.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837